Citation Nr: 1647682	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-08 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling prior to January 11, 2016, and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for PTSD and granted a 50 percent initial rating for PTSD, effective November 24, 2009.  The Veteran timely disagreed with the initial rating assigned for PTSD.  Subsequently jurisdiction was transferred to the RO in Roanoke, Virginia.

During the pendency of this appeal, in a March 2016 rating decision, the rating for PTSD was increased to 70 percent, effective November 24, 2009 (the effective date of the award of service connection), and 100 percent, effective January 11, 2016.  As higher ratings are still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's service-connected PTSD symptoms most closely approximate total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014).) 

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.   

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in February 2010.  There, he relayed that he participated in combat activity and witnessed people injured, wounded and killed in Grenada.  The Veteran described being under continuous mortar and rocket fire for two and a half hours.  He stated that after returning home, he began experiencing nightmares, irritability, anger, anxiety, hopelessness and helplessness.  The Veteran reported thoughts of killing other people and he noted the use of illegal substances.  The Veteran reported that his symptoms began in 1984.  The Veteran reported many problems at work, including with his supervisor.  The Veteran explained that he missed work many times because of an inability to function.

A mental status examination revealed disturbance of motivation and mood.  Irritability and anger were shown.  Speech was abnormal and pressured.  Signs of suspiciousness were shown.  A GAF score of 58 was recorded.  It was noted that the Veteran's employment has suffered due to PTSD and without medication his work suffered greatly.  It was noted that the Veteran was unable to perform the activities of daily living intermittently.

Private mental health treatment records are associated with the claims file.  The symptomatology addressed in those records is largely congruent with those discussed in the February 2010 VA examination report.  A January 2006 record notes a GAF score of 50.

Throughout the appeal period, the Veteran has submitted numerous records from his employer, the United States Postal Service (USPS).  Many records note unsatisfactory attendance through the appeal period.  Further, records detail unsatisfactory performance.

Also of record are statements from the Veteran's colleagues and friends.  L.W. noted that the Veteran becomes verbally abusive towards his supervisors often at work.  She also noted that the Veteran is always late for work and appears depressed.  V.W. stated that the Veteran entered his house uninvited and told everyone in V.W.'s house to leave the party there.  J.H. stated that the Veteran is always mad, paranoid and depressed.  J.H. also noted that the Veteran is his mail carrier and often puts J.H.'s mail in the incorrect mailbox.  The Veteran's supervisor noted that the Veteran is late three to five times per week.  He also stated that the Veteran does not coexist with others.  Finally, he stated that due to attendance and personality issues, he is unsure how long he will be able to continue employment with USPS.

A January 2016 disability benefits questionnaire (DBQ) is of record.  A GAF score of 45 was recorded.  Occupational and social impairment with deficiencies in most areas was noted.  Symptoms noted were: depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, short and long term memory impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, impaired impulse control, spatial disorientation and disorientation to time or place.  It was noted that PTSD symptoms significantly causes impairments both occupationally and socially.

Based on the above, an initial 100 percent rating for PTSD is warranted.  The Veteran's PTSD symptoms have remained constant since he filed his claim for service connection.  He has encountered numerous problems at work and has continued to be disciplined for inappropriate behavior and a lack of timeliness in reporting to work.  Further, he has experienced many problems in dealing with supervisors and friends consistently throughout the period.  The Veteran has also experienced the same symptomatology consistently throughout the period.  Indeed, the January 2010 VA examination report and January 2016 DBQ are largely similar in terms of symptomatology.  Further, the January 2016 DBQ does not show a stark worsening of the Veteran's symptoms.  Rather, it shows a continuation of the Veteran's symptoms which appear to have remained constant throughout the period.  Finally, GAF scores are largely consistent throughout the period, ranging from the mid-50s to the mid-40s.  In sum, the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment. 

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  See Bradley, 22 Vet. App. 280, 294 (2008).  But, in this case, the Veteran only has one service-connected disability, PTSD.  Thus, there is no separate disability that supports a grant of TDIU independent of the PTSD, which is rated 100 percent disabling.


ORDER

A total initial rating for service-connected PTSD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


